AND NOW, this

Case 4:20-cv-02078-MWB Document 180-1 Filed 11/19/20 Page1of5

PLAINTIF’S PROPOSED ORDER FOR SUMMARY JUDGEMENT

day of , 2020 upon consideration Plaintifs Motion for Default

 

Judgment and for good cause shown, it is hereby ORDERED the Motion is GRANTED. SO ORDERED.

(1]

(2)

[3]

[4]

[6]

[7]
[8]
[9]

Order the SUMMARY JUDGEMENT against all defendants be granted and made FINAL at one million dollars per
day or as a neotiated amount.

Order the order of Judge Margret Miller made March 17, 2017 against Jeffrey Cutler vacated, the order by Judge
Margaret Miller against Jammal Harris vacated and order by Judge Lawrence Stengel against Lisa Michelle Lambert
vacated and all persons similarly situated (William Henry Cosby, Joe Johnson, Jeffrey Smiles, Emily Weinman,
David Sommers, Mr. William H. MeMichael, Stan Caterbone, Claire Risoldi, Rufus Seth Williams, Stepen T.
Kirchner (1873 MDA 2018), Scott Capps, General Flynn, Mr. Popedopolis, Ari Goldstein, charges against Roger
Stone and Eric Snowden, prison sentences of MAC PHIPPS in LOUISIANNA, Julias Jones in Oklahoma, etc.), for
violations of equal protection. Ail prosecutions of Robert Mueller as special prosecutor vacated because his
appointment was based on perjured testimony, which is verfied by Mr. Steele in a foreign court.

Order the summary and default judgment of all other cases filed by Mr. Cutler in every court also be granted, and all
judgements against Mr. Cutler by every Judge vacated including traffic violations for expired inspection in York, PA
East Lampeter Township and Haverford, PA.

Order ECF 103, 104, 105 & 106 be denied USCA case 20-1805.

Order Nancy Pelosi and Adam Schiff to resign from their elected positions based on crimes identified in this
document, or from their leadership positions.

Order Judge Barry Bloss, Judge Cynthia Rufe, Judge Eduardo Robreno, Judge Denise Commins, and Judge
Catherine Blake pay twice their daily salary each day to the innosense project , until they resign.

Order Tom Wolf, Jim Kenny to resign for interference in interstate commerce.

Order all vandalism perpetuated against Mr. Cutler and Mr. Krieger to be compensated, and listed.

Provide documentation to the court of how much ail court costs and legal fees have been to date, and list cost or
legal hours and ALL LEGAL FIRMS used to try to change the outcome of a certified election, of Jeffrey Cutler and
Donald Trump in all future actions with the court by East Lampeter Township Lancaster County. Legal fee

documentation should start with the actions of the solicitor on and East Lampeter Township starting in OONOV2013.

[10] Order East Lampeter Township to reveat all persons or individuais that have expressed interest in this case,

especially any officials of the United States Government, and all payments by any George Soros organization.

[11] Order a one million dollar a day penalty per named defendant, until Mr. Cutler’s reputation and credit are restored or

PAGE 28 of 322

 
Case 4:20-cv-02078-MWB Document 180-1 Filed 11/19/20 Page 2 of 5

individual agreements are reached with each party.

[12] Order Susan Peipher Esquire, East Lampeter Township, Lancaster County Courts and unnamed others show cause
why they should not be charged with violations of the RICCO ACT, both 18 U.S.C. §§ 1961-1968. RICO violations,
and 18 U.S.C. § 1964, Civil RICCO Act.

{13] Order Susan Peipher Esquire, Christina Hausner, East Lampeter Township, East Lampeter Township Police,
Lancaster County Courts, Ralph Hutchinson, Judge Margaret Miller, Scott Martin, Elam Herr, all named defendants
in this case and unnamed others show cause why they should not be charged with violations of 18 U.S.C. § 2113
(bank robbery).

[14] Order Fulton Financial to return all money for accounts ending with 8603 and 8612 with penalties.

[15] Order Fulton Financial to compensate the plaintiffs for cases 5:18-cv-00987 and case 2:17-cv-02763 as demanded
in their respective lawsuits.

[16] Order Wikimedia foundation and all media outlets specified to provide space and corrections as provided by the
plaintiff and his designated representative for fake news and PROGRAMMED CENSORSHIPII

[17] Order Summary Judgement be awarded for all other cases Mr. Cutler has been denied due process be awarded.

[18] Other remedies the court deems appropriate.

{{9] Order the Democratic National Committee to also show why they are not a party to Religious discrimination.

[20] Order Nancy Pelosi to resign from her position for the false statement (18 USC § 1001} made through her lawyer.

[21] The primary election in Pennylvania held June 2, 2020 should be redone because of unequal treatment of voters
throughout the state.

[22] Order of GAVIN NEWSOME, GOVERNOR OF CALIFORNIA be vacted because it is obstruction of free exercise
of religious beliefs and violates Matthew Shepard and James Byrd Jr. Hate Crimes Prevention Act.

[23] Order CHINA to allow the residents of Hong Kong become a territory of the United States for attacking
the United States

[24] Combine cases 20-1805, 20-1449, 20-1422 from USCA third circuit and 20-5143 from the USCA DC
CIRCUIT.

[25] Order Broadcasters to make available at NO COST there AUX CHANNELS for teaching grades K-12.

[26] Order Susan Peipher Esquire and other lawyers guilty of similar activites, to be barred from participation in the
Federal Court CM/ECF system.

{27] Order that all public broadcasting stations be charged with VIOLATIONS 18 U.S.C. § 653, misuse of federal funds,
or on the alternate be charged with 18 U.S.C. § 666 for Censoring Mr. Cutler's activity.

[28] Order the money that Mr. Bloomberg sent to the DNC plus pledged funds be held for his employees that worked on

his presidential bid that took the jobs based on contracts he made to be distributed by Mr. Cutler.

PAGE 29 of 322

 
Case 4:20-cv-02078-MWB Document 180-1 Filed 11/19/20 Page 3of5

[29} Order GOOGLE LLC with violations of the ELECTION CAMPAIGN contributions by editing Mr. Cutler's comments
on youtube videos and other destruction of phone use.

[30} Order the CDC to recommend mass Pneumonia vacinations to STOP COMPLICATIONS of COVID-19 and FLU

[31] Order the STATE SCHOOLS to REQUEST BIDS FOR ONSITE TEACHING ON A CONTRACT BASIS 16, 30, 100
STUDENTS, etc.

[32] Although there is no amount of money that can bring back BREONNA TAYLOR, from the dead, the store chain
LORD AND TAYLOR could be brought back as LORD AND BREONNA TAYLOR as a fixed reminder to her death
and combined with CENTURY 214.

[33] Based on the reply on 27SEP2020, Mike Carter and the Seattle Times should be charged with aiding and abetting
the coverup of the murder of Jonathan Luna 040EC2003 after the fact (18 U.S.C. § 3 Accessory After the Fact
MURDER of Jontinan Luna}

{34] Order CITIBANK pay three times the amount they allowed to be stolen via fmail fraud from Jeffrey Cutler and
Marilyn Cutler, and document how much they spend on lawyers to support their conspiracy to commit mail fraud.

[35] The constitution should be arnmended to allow all citizens of voting age in any prison the right to vote for a
representative in congress and president of the United States just like Washington, DC., and 1 electorial vote. The
total prison population shall be added to the census for the country. No additional seats shall be added to the
house.

{36] The constitution should be ammencded to allow all citizens of voting age native born in any territory the right to vote
for a representative in congress and president of the United States just like Washington, DC., and 1 electorial vote.
The total population shail be added to the census for the country. No additional seats shall be added to the house.

[37] The government shall establish a set of specifications for the minimum features a health plan shall contain to be
cailed copper, silver, gold platinum, ete., and failure to deliver these features shall be considered mail fraud.

[38] The intentional termination of life by any third party for money for all individuals from 84 months old after conseption
fo 30 months old after conseption shall be considered a crime.

[39] A replacement for obamacare would allow any United States interstate company offer their group health pian to not
only their employees, but their suppliers and customers at any pricing they choose with a stated customer charge
and individual charge.

[40] The request for the stay of the order of 145E P2020 BY THE OFFICE OF ATTORNEY GENERAL SHOULD BE
DENIED because it should be an injunction pending Appeal.

[41] Every jurisdiction in the United States MUST allow UNRESTRICTED PRAYER NOT ENCUMBERED BY any loca!
specifications specifying the correct way to pray, enforced by RELIGIOUS POLICE.

[42] Judge Rendeil should recuse herself because of her invalvement with this case, dating to 13MAY1985 and her

current spouse involvement with the Insurance industry.

PAGE 30 of 322

 
Case 4:20-cv-02078-MWB Document 180-1 Filed 11/19/20 Page 4of5

[43] Mark Trundos be compensated for criminal activity regarding 2:19-cv-05846 .

[44] Jeffrey Cutler be allowed to get Medicare Part B as equtiable release based on PANDEMIC provisions put in place
by the president of the United States.

[45] All ballots collected in remote collection boxes where the voter was not offered a HARD COPY of their vote be
segragated (violating 18 U.S.C. § 653, misuse of federal funds and Equal Treatment Under the law Ammend 14}
validity be determined by the court.

[46] Order Tami Levin and Charity Welch (case 5:20-cv-04842) be compensated at a minimum of $250,000 dollars

[47] Mr. Noviho (5:15-cv-03151} be compensated at a minimum of $250,000 dollars because he should have won on
O3SEP2015, but the lawyer George Reihner failed to protect Mr. Noviho.

[48] Order everyone mentioned in this case that is victim of the KKK or FBI be awarded a minimum of $250,000 dollars.

[49] Order Wikipedia fo reveal the Name, Address, and Email of RAVENSFIRE, and PROLOG and Government sources
used to SPY on Mr. Cutler and pay him an appropriate payment

[50] A jaw should be passed that allows JEFFYBONDS be used to make sure every POLICE vehicle is a 2 man car
because like computers, POLICE CAN NEVER HAVE TOO MUCH BACKUP

[51] Seth Williams should get his law jicense restored just like Ernie Preate, plus awarded 250,000 dollars

[52] Mr. Michael Grant and Mr. Noviho (5:15-cv-03151} be compensated at a minimum of 250,000 dollars

[53] Survivors of Sean D. Williams (18-2773) be awarded a minimum of 250,000 dollars

[54] Order Andrew Cuomo and Leticia James resign for violations of the right to PRAY, and testify under GATH.

[55] Order Traveller's Insurance, Citibank and others fo pay into the fund or face criminal prodection.

[56] Order every employee at PBS/NPR to dedicate a portion of their pension or paycheck to a fund or face prosecution
for 18 U.S.C. § 653 MISUSE OF FEDERAL FUNDS, MAIL FRAUD, AND OTHER CRIMES.

[57] GOOGLE is guilty of violating 47 U.S. Code § 230 via their Youtube division and in conjunction with every
other news media including ABC, CBS, NBC is guilty of violating 18 U.S.C. § 3 Accessory After the Fact
MURDER of Jonthan Luna.

[58] Kara N. Templeton, Christopher Leppler, Judge B. Denise Commins have conspired to violate 18 U.S.C. § 3
Accessory After the Fact MURDER of Jonthan Luna.

[59] Based on case 10011 Boeing should create a project to bring back the L-1071 Aircraft from the dead with engines
from the 737-MAX to provide new aircraft to the fleets that would soak up excess production and provide new
capacity to the Airline Industry Worldwide and Engineerin jobs and capacity.

[60] Order the United States Government to stop collecting or accessing penalties FOR FAILURE to comply with
established tenets or teachings of such sect or division of ANY religion in violation of the U.S.

Constitution amendment 1 and declare the ACA unconstitutional , based on the 89 page writ of USCA case 17-

PAGE 31 of 322

 
Case 4:20-cv-02078-MWB Document 180-1 Filed 11/19/20 Page5of5

2709 on page 314A, and Supreme court case # 15-632 plus the writ filed by the WHITE HOUSE as 19-840, 19-

1019 and Declare that no jurisdiction of the United States can dictate the proper way to pray.

Dated: , 2020

 

BY THE COURT

PAGE 32 of 322

 
